TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00383-CV




In re Howard J. Erlichman





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        Relator has filed a petition for writ of mandamus seeking relief from a final judgment
of the Justice of the Peace Court, Travis County Precinct Three, and an accompanying motion for
temporary relief pending our disposition of the writ of mandamus.  See Tex. R. App. P. 52.10.  A
court of appeals does not have jurisdiction to issue a writ of mandamus against a justice of the peace. 
See Tex. Gov’t Code Ann. § 22.221 (West 2004); In re Nixon, 2005 Tex. App. LEXIS 2953 (Tex.
App.—Dallas April 19, 2005, orig. proceeding); Easton v. Franks, 842 S.W.2d 772, 773 (Tex.
App.—Houston [1st Dist.], orig. proceeding).  Accordingly, this Court dismisses the petition for writ
of mandamus and motion for temporary relief for want of jurisdiction.  See Tex. R. App. P. 52.8.
 
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   June 27, 2005